United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3159
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                 Douglas Trong Tran

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                          Submitted: September 27, 2019
                            Filed: November 12, 2019
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, WOLLMAN and ERICKSON, Circuit Judges.
                             ____________

PER CURIAM.

      Douglas Trong Tran pleaded guilty to one count of conspiracy to manufacture
and distribute at least 100 kilograms of a mixture and substance containing marijuana
and at least 100 marijuana plants, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(B), 846, and 851. The district court1 sentenced Tran to the statutory
mandatory minimum sentence of 120 months’ imprisonment. See 21 U.S.C.
§ 841(b)(1)(B). Tran appeals his sentence, arguing that the district court erred in
denying him safety-valve relief and in calculating his offense level. We affirm.

       Tran established a successful marijuana grow operation in Colorado Springs,
Colorado. He rented or purchased several residences, where he cultivated marijuana
plants indoors. Tran enlisted the help of his sons and others to maintain the Colorado
operation.

       Thy Hoang contacted Tran in 2016 about a struggling marijuana grow
operation in Asbury, Iowa. Individuals involved in the Iowa operation traveled to
Colorado to see Tran’s operation there and to sample his marijuana. Tran later agreed
to cultivate marijuana in Iowa, and he frequently traveled between Colorado Springs
and Asbury to tend to the grow operations. Tran also traveled to Henderson, Nevada,
where his wife lived. When Tran was away from the Iowa operation, Hoang cared
for the marijuana plants, relying on the detailed instructions that Tran had left for her.

      In July 2017, law enforcement officers searched the residences associated with
Tran in all three states. They discovered marijuana at each location, multiple firearms
in Nevada, and grow operations in Colorado and Iowa.

      After Tran pleaded guilty, he sought relief from the statutory mandatory
minimum sentence under the safety-valve provisions of 18 U.S.C. § 3553(f) and U.S.
Sentencing Guidelines § 5C1.2(a). Tran refused to discuss the Colorado operation
during his proffer, however, claiming that it was not relevant to the Iowa conspiracy.
The district court found that Tran did not qualify for safety-valve relief because,


      1
       The Honorable John A. Jarvey, Chief Judge, United States District Court for
the Southern District of Iowa.

                                           -2-
among other things, he had not “truthfully provided to the Government all
information and evidence [he had] concerning the offense or offenses that were part
of the same course of conduct or of a common scheme or plan.” See 18 U.S.C.
§ 3553(f)(5); U.S.S.G. § 5C1.2(a)(5).

       Tran argues that the district court clearly erred in denying safety-valve relief.
See United States v. Valquier, 934 F.3d 780, 783 (8th Cir. 2019) (standard of review).
He asserts that the Iowa conspirators employed him as a mere contractor, hired to
address problems with the Iowa grow operation. He contrasts his limited role in the
struggling Iowa operation with his leadership role in his own successful Colorado
operation, which he established and maintained without the help of any members of
the Iowa conspiracy. He thus claims that he was involved in at least two conspiracies
and that he provided a truthful and complete proffer in this case, because he divulged
all information he had about the Iowa offense.

       A defendant is not entitled to safety-valve relief when he conveys only the
basic facts of his crime. United States v. Soto, 448 F.3d 993, 996 (8th Cir. 2006). He
must provide all information and evidence he has about offenses that were “part of
the same course of conduct” or “common scheme or plan.” 18 U.S.C. § 3553(f)(5);
U.S.S.G. § 5C1.2(a)(5). The record here amply supports the finding that the Colorado
grow operation was “part of the same course of conduct” or “common scheme or
plan” as the Iowa operation, even if there were multiple conspiracies. Tran’s conduct
with respect to both operations was similar in nature and overlapped in time. See
United States v. West, 612 F.3d 993, 997 (8th Cir. 2010) (explaining that the district
court “should consider the similarity, regularity, and temporal proximity of the
conduct” to determine whether it is part of the same course of conduct or common
scheme or plan (quoting United States v. Geralds, 158 F.3d 977, 979 (8th Cir.
1998))). Members of the Iowa conspiracy approached Tran because they knew of his
successful grow operation and his expertise in cultivating marijuana. After visiting
the Colorado operation and sampling the marijuana grown there, they entered into an

                                          -3-
agreement with Tran, in which he agreed to help the floundering operation in Iowa.
Tran essentially used his success in Colorado to show that he could establish a similar
operation in Iowa, and he thereafter maintained the grow operations in both states,
traveled frequently between the two, and instructed others how to care for the plants
in his absence. We thus find no clear error in the district court’s determination that
Tran’s refusal to discuss his Colorado operation rendered him ineligible for safety-
valve relief because he failed to provide a complete and truthful proffer. See United
States v. Rojas-Coria, 401 F.3d 871, 873-74 (8th Cir. 2005) (holding that the district
court did not clearly err in finding that the defendant’s proffer was incomplete when
the defendant refused to discuss his “involvement in other drug activity, occurring
during the same time period” as his offense of conviction).

       We decline to address Tran’s arguments that the district court erred in
calculating his offense level under the U.S. Sentencing Guidelines. Because the
district court correctly imposed the mandatory minimum sentence, any error in
calculating the offense level would be harmless. See United States v. Morales, 813
F.3d 1058, 1069 (8th Cir. 2016) (holding that any miscalculation of the defendant’s
offense level was harmless, in light of the application of a statutory mandatory
minimum sentence); U.S.S.G. § 5G1.1(b) (“Where a statutorily required minimum
sentence is greater than the maximum of the applicable guideline range, the statutorily
required minimum sentence shall be the guideline sentence.”).

      The sentence is affirmed.
                      ______________________________




                                         -4-